                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


 SYLVIA W. STEWART and                                   )
 JOHN DAVID STEWART,                                     )
                                                         )
        Plaintiffs,                                      )
                                                         )
 v.                                                      )    Civil Act. No. 1:19-cv-49-TFM-MU
                                                         )
 TAYLOR’S EQUIPMENT                                      )
 TRANSPORT, LLC, et al.,                                 )
                                                         )
        Defendants.                                      )

                                              ORDER

       Pending before the Court is the parties’ Joint Notice of Voluntary Dismissal, filed

December 12, 2019, in which the parties agree to dismiss all claims against Defendants with

prejudice, with each party to bear its own costs. Doc. 42. The Rules of Civil Procedure permit

plaintiffs to voluntarily dismiss an action without an order of the court “by filing a notice of

dismissal before the opposing party serves either an answer or a motion for summary judgment”

or “a stipulation signed by all parties who have appeared.” FED. R. CIV. P. 41(a)(1)(A).

       Here, the parties seek dismissal pursuant to “Rule 41(a)(i),” which the Court construes as

Rule 41(a)(1)(A)(i). However, the defendants have filed answers in this case. See Docs. 9, 16.

Nevertheless, the joint stipulation is signed by both sides. Consequently, by operation of Fed. R.

Civ. P. 41(a)(1)(A)(ii), this action has been dismissed in accordance with the joint notice.

Therefore, the claims in this case are dismissed with prejudice with each party to bear their own

attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.



                                           Page 1 of 2
DONE and ORDERED this the 17th day of December 2019.

                                       /s/Terry F. Moorer
                                       TERRY F. MOORER
                                       UNITED STATES DISTRICT JUDGE




                              Page 2 of 2
